Case 2:18-cv-01481-DDP-JEM Document 229 Filed 09/30/19 Page 1 of 3 Page ID #:13437




     1 BROWNE GEORGE ROSS LLP
       Keith J. Wesley (State Bar No. 229276)
     2  kwesley@bgrfirm.com
       Lori Sambol Brody (State Bar No. 150545)
     3  lbrody@bgrfirm.com
       Matthew L. Venezia (State Bar No. 313812)
     4   mvenezia@bgrfirm.com
       2121 Avenue of the Stars, Suite 2800
     5 Los Angeles, California 90067
       Telephone: (310) 274-7100
     6 Facsimile: (310) 275-5697
     7 Attorneys for Plaintiff and Counterdefendant
       Ironhawk Technologies, Inc.
     8
     9                            UNITED STATES DISTRICT COURT
    10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    11
    12 IRONHAWK TECHNOLOGIES, INC.,                    Case No. 2:18-cv-01481-DDP-JEM
       a Delaware Corporation,
    13
                                                       PLAINTIFF IRONHAWK
    14              Plaintiff and                      TECHNOLOGIES, INC.’S
                    Counterdefendant,                  PROPOSED STATEMENT OF
    15                                                 CASE
             vs.
    16
       DROPBOX, INC., a Delaware                       Judge: Hon. Dean D. Pregerson
    17 corporation,                                    Trial Date: October 22, 2019
                                                       Final Pre-Trial Conf. : October 7, 2019
    18
                    Defendant and
    19              Counterclaimant.
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1338969.1

                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S PROPOSED STATEMENT OF CASE
Case 2:18-cv-01481-DDP-JEM Document 229 Filed 09/30/19 Page 2 of 3 Page ID #:13438




     1                                   STATEMENT OF THE CASE
     2               The plaintiff in this trial is a business called Ironhawk Technologies, Inc., or
     3 Ironhawk for short. Ironhawk is listed as the owner of a federal registration for the
     4 trademark SmartSync® for the category of “computer software for replicating files.”
     5 Ironhawk claims that it has continuously used the SmartSync trademark to market
     6 and sell its computer software products for approximately 15 years.
     7               The defendant is a business called Dropbox, Inc., or Dropbox for short.
     8 Dropbox is a technology company that provides computer file hosting services, as
     9 well as a suite of features that allow users to share files and work together as teams.
    10 In January of 2017, Dropbox announced that it had named a new feature as Smart
    11 Sync. Dropbox has continued to use the Smart Sync name since then.
    12               Ironhawk alleges that Dropbox’s use of the name Smart Sync infringes upon
    13 its federally registered SmartSync® trademark and constitutes unfair competition.
    14 Ironhawk further alleges that Dropbox’s infringement is willful and malicious
    15 because Dropbox had knowledge that Ironhawk owned the SmartSync® trademark
    16 prior to its launch of its own Smart Sync feature. Ironhawk seeks an injunction
    17 prohibiting Dropbox from using the Smart Sync name, as well as a reasonable
    18 royalty for past use, a disgorgement of wrongful gain, and punitive damages.
    19               Dropbox denies that Ironhawk owns a trademark in the name SmartSync®,
    20 denies that it has engaged in trademark infringement or unfair competition, and
    21 denies that Ironhawk is entitled to the relief it requests. In addition, Dropbox asserts
    22 various affirmative defenses to Ironhawk’s claims, including that Dropbox’s use of
    23 the Smart Sync name constitutes fair use and that Ironhawk failed to mitigate its
    24 damages.
    25
    26
    27
    28
         1338969.1
                                                         -1-
                            PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S STATEMENT OF CASE
Case 2:18-cv-01481-DDP-JEM Document 229 Filed 09/30/19 Page 3 of 3 Page ID #:13439




     1 Dated: September 30, 2019           BROWNE GEORGE ROSS LLP
     2                                        Keith J. Wesley
                                              Lori Sambol Brody
     3                                        Matthew L. Venezia
     4
                                           By:        /s/ Keith J. Wesley
     5                                                Keith J. Wesley
     6                                     Attorneys for Plaintiff and Counterdefendant
                                           Ironhawk Technologies, Inc.
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1338969.1
                                                 -2-
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S STATEMENT OF CASE
